        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                 CRIMINAL NO.

                  v                                      VIOLATION:

                                                         18 U.S.C. $ 1001(a)(2)
HANNIBAL KOKAYI,                                         (False Statements)
                         Defendant.


                              STATEMENT OF OFFENSE IN SUPPORT
                               OF DEFENDANT'S PLEA OF GUILTY

        The Government respectfully submits the following Statement of Offense in support of a

plea of guilty by defendant Hannibal Kokayi ("KOKAYI") to the one-count Information in the

above-captioned matter.

I.      ELEMENTS OF THE OFFENSE

        To sustain a conviction for a violation of l8 U.S.C. $ 1001(a)(2) attrial, the government

must prove the defendant       (l) knowingly and willfully,   (2) made any materially false, fictitious, or

fraudulent statement or representation, (3) in a matter within the jurisdiction of the executive or

judicial branch of the Government of the United States. A statement is "material" if it has a natural

tendency to influence, or is capable of influencing, either a discrete decision or any other function

of the agency to which it was addressed. The statement need not actually influence an agency in

order to be material. The "knowing and          willful" element does not require that an agency or

individual actually be deceived, but only that the defendant knew that his statement was false. A

criminal investigation conducted by the Federal Bureau of Investigation ("FBI"), during which

interviews are conducted, is a matter within the jurisdiction of the Executive Branch.

II.     SUMMARY OF FACTS

        If this   case were   to go to trial, the government would prove the following facts beyond a
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 2 of 10




reasonable doubt:

        I'     The FBI has been conducting investigations relating to foreign terrorist groups,

including the Islamic State of Iraq and al-Sham ("ISIS"), for several years. Since 2004, ISIS and

its predecessors have been designated by the U.S. Secretary of State as a Foreign Terrorist

Organization (FTO) and as a Specially Designated Global Terrorist ("SDGT") under federal law.

On or about May 15,2014, the Secretary of State amended the designation to add the alias Islamic

State of Iraq and the Levant   ("lSIL"), The Islamic   State   of Iraq and al-Sham, the Islamic State of

Iraq and Syria, ad-Dawla al-tslamiyya fi al-lraq wa-sh-Sham, Daesh, and Dawla al Islamiya, and

Al-Firquan Establishment for Media Production (collectively referred to herein as "lSIS"). On

September 21,2015, the Secretary added the following aliases to the FTO listing: Islamic State,

ISIL, and ISIS. ISIS remains a designated FTO. Abu Bakr al-Baghdadi ("al-Baghdadi") was the

leader (or "Caliph") of ISIS, at all times relevant to this statement of offense. To gain supporters,

recruit fighters, and raise funds, ISIS spreads its message of violent jihad using social media

platforms, such as Twitter, Facebook, Telegram, YouTube, Instagram, and Paltalk. On these

platforms, ISIS posts audio and video files that include recruitment messages and updates of events

in Syria and Iraq. Online chat rooms controlled by ISIS advocates further effectuate this support.

       2.      Since on or about September 22, 2014, ISIS has advocated for the death of

Americans and Europeans, including civilians, by any means necessary, including beheading, and

its leadership gave blanket approval for indiscriminate killing by people residing in these countries.

Sunni extremists and others, who are not citizens or residents of Syria and lraq, have traveled to

Syria and Iraq to join ISIS, an act commonly referred to as "hijrah."l At all relevant times, the




I "Hijrah" or "hijra" means migration, but was specifically used by Kokayi and P-l to mean the
travel to engage in jihad.
                                                  2
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 3 of 10




FBI and a federal Grand Jury for the District of Columbia were conducting an international

terrorism investigation to determine if a group of individuals in Washington, DC and elsewhere

were committing federal offenses relating to terrorism (e.g., attempting to provide material support

to lSlS, including by attempting to travel to ISIS territory to fight on behalf of ISIS or planning

to commit terrorist acts in the United States on behalf of fSIS). The FBI and the federal grand jury

were investigating potential violations     of 18 U.S.C. $ 23398: that is Providing, Attempting       to

Provide, and Conspiring to Provide Material Support to a Foreign Terrorist Organization (ISIS).

       3.       Person   I ("P-1"), who   is not a U.S. person, resided in Jamaica at all times relevant

to this statement of offense. P-1 was convicted in British court for soliciting murder related to his

encouragement     of   Muslims   to fight and kill "kuffars"      (non-believers): Americans, Jews,

Christians, Hindus, and other non-Muslims. After his conviction, imprisonment, and release, P-1

continued to encourage violence and terrorist acts in speeches posted on the Internet, specifically

on a platform called Authentic Tauheed ("AT"). P-l has also recorded numerous statements,

posted on   AT, inciting violence and supporting ISIS, its former leader al-Baghdadi, al-Qaeda, and

Usama bin Laden.    AT contained recorded lectures of P-l proselytizing on behalf of and in support

of ISIS. These statements also encouraged Muslims to travel to ISIS territory to live ("hijrah") and

militarily support ISIS against its enemies ('Jihad"). On April     18, 2017,   a grandjury in the State

of New York, County of New York, charged P-1 with Conspiracy in the Fourth Degree as a Crime

of Terrorism, Soliciting or Providing Support for an Act of Terrorism in the First Degree as a

Crime of Terrorism, Soliciting or Providing Support for an Act of Terrorism in the First Degree,

Attempted Soliciting or Providing Support for an Act of Terrorism in the First Degree as a Crime

of Terrorism, and Attempted Soliciting or Providing Support for an Act of Terrorism in the First

Degree as a Crime of Terrorism. On or about August 25,2017,              P-l was arrested in Jamaica


                                                    J
          Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 4 of 10




pursuant to an extradition request from the United States on the basis          of this New york    state

indictment. On or about December 5, 2017, the United States Office of Foreign Assets Control

("OFAC") designated P-l      as an SDGT   for assisting in, sponsoring, or providing financial, material,

or technological support for, or financial or other services to or in support of, ISIS. In or about

August 2014,P-l was religiously married toP-2,who was a resident of the District of Columbia.

          4.      KOKAYI is P-2's natural son. P-2 has an older son, P-4 (KOKAYI's older

brother), and a step son P-7 (a child of P-2's ex-husband and former wife). Throughout this period,

P-4 was married to P-6. P-9 was friends with       KOKAYI, and he was closely       associated with P-2

and P-2's family from the Summer of 2014 until the Spring of 2016. Between on or about January

2012 and April2017, P-9 was religiously married to P-3. Between the Summer of 2014 and the

Spring of 2017, KOKAYI, P-2,P-4 and P-6 were close friends with each other and P-3, P-7 and

P-9. KOKAYI, P-2, P-3, P-4, P-6,P-7, and P-9 were also friends with P-8. After P-2 moved to

Jamaica to live   with P-1 in August 2014, KOKAYI, P-9, and P-3 lived together in P-2's home in

the District of Columbia. P-4, P-6 and P-8 lived in the Washington, D.C. area, and would regularly

visit KOKAYI, P-9 and P-3 at P-2's home in the District of Columbia. P-7 resided in New York,

but also visited P-2's home.

          5.      Between on or about August 2014 and at least April2017, KOKAYI, P-3, P-4, P-

6, P-8, and P-9 (collectively, the "GROUP") met regularly atP-2's home and elsewhere to discuss

ISIS. The GROUP avoided discussing ISIS with persons who they knew were not supportive of

ISIS. When the GROUP gathered together they would regularly consume ISIS propaganda videos

and information, listen to   P-l's lectures including lectures supporting ISIS, hijrah to ISIS territory,

and jihad,2 and discuss the righteousness      of violent and terrorist acts performed by ISIS and its



2
    "Jihad" means fight or struggle, but was specifically used by Kokayi and members of the GROUP

                                                    4
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 5 of 10




followers (including executions by beheading and immolation, slavery, and lone wolf attacks

against civilians in the West), hijrah to the Islamic State, and the benefits of becoming a shaheed,

ormartyrfortheirfaith. FromatleastJune20l4until August2OlT,P-2helpedP-l withthese

lectures by designing and disseminating the lecture posters, typing lecture notes and uploading

lectures and lecture notes to   P-l's website. During this period, some members of the GROUP,

including KOKAYI, P-3,P-4, P-8, and P-9 (collectively the "Hijrah Group"), discussed and agreed

that ISIS was a legitimate caliphate, and that its leader, al-Baghdadi, was a Caliph to whom they

owed their religious obedience. Separate from the Hijrah Group, Kokayi knew P-2 agreed that

ISIS was a legitimate caliphate and that al-Baghdadiwas a legitimate Caliph. The members of the

Hijrah Group further stated and agreed on numerous occasions that they would each perform hijrah

to ISIS territory in order to fight jihad on behalf of ISIS, and that they would take steps to prepare

for hijrah while they were in the United States. The Hijrah Group regularly obtained              and

distributed propaganda material from [SIS they found on the internet and Twitter, including

information on how to perform hijrah safely and get through borders into ISIS territory. The Hijrah

Group agreed that they needed to prepare for hijrah, take security precautions to avoid being caught

by law enforcement, and save money in order to make the journey. As part of their preparation to

fight jihad in ISIS territory, members of the Hijrah Group regularly went paintballing and to gun

ranges in the Washington, D.C. area     to shoot various weapons. Members of the Hijrah Group

were concemed that they might get caught if they traveled to ISIS territory as a group, and therefore

encouraged each member to perform hijrah as soon as they         could. At the time, and presently,

KOKAYI knew that in2014P-2,P-6 and P-7 were aware of the Hijrah Group's intention                 and

desire to perform hijrah to ISIS territory to commit jihad on behalf of ISIS.




to mean violent warfare and fighting on behalf of ISIS against its enemies.
                                                  5
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 6 of 10




       6.       Between August 2014 and March 2017, members of the Hijrah Group saved

money and purchased goods that could be used to perform hijrah. In or about March 2017, p-g

and P-3 had a child in common, and P-9 grew estranged from P-3 and other members of the Hijrah

Group. After on or about April   201   7,P-9 did not have regular contact with the GROUP.

       7.      In or about August 2018, P-4 was arrested and has been incarcerated since that

time.3 In 2018, prior to P-4's arrest, Kokayi and P-4 had a discussion in which P-4 still indicated

he planned to make hijrah to ISIS territory and fight jihad on behalf of ISIS.

       8.      On or about July 24,2018, KOKAYI was voluntarily interviewed by FBI Special

Agents ("FBI Agents") at Dulles International Airport,        in Virginia. During the interview,

KOKAYI was warned that intentionally lying to the FBI was punishable under federal law. During

the interview, FBI Agents asked KOKAYI about his association with foreign terrorist

organizations, and specifically identified ISIS as a foreign terrorist organization. KOKAYI made

false statements to the FBI Agents, including that:

               a.   He had never expressed a desire to participate in an extremist organization such

                    as ISIS;

               b.   He did not know of anyone who had participated with or been a member of an

                    extremist organization such as ISIS;

               c.   He had never encouraged anyone to participate in ISIS's activities;




3
  On August23,2018, P-4 was arrested based upon a criminal complaint issued on August 22,
2018 by the U.S. District Court for the Eastern District of Virginia charging P-4 with I count of
l8 USC 2422(b) for Coercion and enticement of a juvenile to engage in unlawful sexual activity.
P-4 was convicted of 2 counts of Coercion and Enticement of a Minor (18 USC 2422(b)) and I
count of Transfer of Obscene Material to a Minor (18 USC 1470) on April 9,2019 (for count 1
and 3) and May 8,2019 (for count 2) and was sentenced to 120 months of imprisonment. P-4 was
alleged to have sent the minor extremist material during their relationship. The minor was a
student in a religious class that P-4 taught.

                                                  6
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 7 of 10




               d. He never expressed        a desire to support a terrorist organization;

               e.   He never expressed a desire to        join ISIS;

               f.   He did not know of anyone who encouraged others to participate in or support

                    a foreign terrorist organization;

               g.   He did not personally know of anyone who had expressed a desire to join or

                    support ISIS;

               h.   He never expressed a desire to live in an area controlled by a terrorist

                    organization;

               i.   He did not know of anyone who wanted to travel overseas and live in ISIS

                    controlled territory; and

              j.    None of his friends in the District of Columbia support or have a desire to join

                    a   terrorist organization.

       9.      On or about August23,2018, KOKAYI voluntarily met with FBI Agents, in the

District of Columbia after P-4 had been arrested. During the interview, FBI Agents advised

KOKAYI that false        statements   to the FBI were punishable under federal law. During             the

interview, FBI Agents asked KOKAYI about P-4 and KOKAYI's knowledge about activity related

to foreign terrorist organizations, including ISIS. KOKAYI made false statements to the FBI

Agents, including that:

               a.   The answers he previously gave the FBI Agents on July 24,2018 remained true

                    and correct;

               b.   He did not remember       if P-4 had ever expressed   a desire to fight   jihad;

               c.   He did not remember if P-4 had ever expressed a desire to travel overseas to

                    fisht jihad;



                                                      7
Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 8 of 10




     d. P-4 did not express         sympathies for ISIS that would be construed as being

          supportive of the cause;

     e. He did not remember if P-4 stated he wanted to travel to Syria to fight for ISIS;
     f.   He did not remember if he ever stated he wanted to travel to Syria to support

          ISIS or fight for ISIS;

     g. He never expressed a desire to travel overseas to fight for ISIS, or to fight jihad;
     h. He could not remember if anyone he knows or communicated            with expressed a

          desire to him that they wanted to make hijrah to support the Caliphate, support

          ISIS or to possibly marryr themselves;

     i.   He never expressed a desire to participate in, or become a member of a foreign

          terrorist organization like ISIS, and he did not know anyone who had done so;

    j.    He, never encouraged anyone to become a member or supporter of a foreign

          terrorist organization, such as ISIS;

     k.   He never expressed a desire to provide money, anything else of value, or

          services or labor in support of a foreign terrorist organization such as ISIS;

     l.   He did not know of anyone else who had provided support to ISIS, or expressed

          a desire to provide money, anything else of value or services or labor for a

          foreign terrorist organization such as ISIS;

     m. He never expressed     a desire to travel abroad and   live in an area controlled by   a


          foreign terrorist organization such as ISIS; and

     n.   Neither he, nor anyone else he knows, encouraged, or provided advice or

          guidance, to anyone who expressed a desire to go overseas to support ISIS in

          any way.



                                           8
        Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 9 of 10




        l0'    KOKAYI understood that his false        statements   in July and August 2018   were

material to the ongoing criminal and grand jury investigations, and that his statements related to

an FTO and SDGT, that is ISIS, and to persons who desired to travel to ISIS territory to provide

material support to ISIS, and to perform violent jihad for ISIS against its enemies.


                                              Respectfully submitted,


                                              CHANNNING D. PHILLIPS
                                              Acting United States


                                      By
                                                  ,/
                                              Tejpal Chawla
                                              Assistant U.S. Attorney



Dated: lrprl   l(;zozt




                                                 9
          Case 1:21-cr-00308-JEB Document 7 Filed 05/03/21 Page 10 of 10




                                   DEFENDANT'S ACCEPTAI\CE

       I have read each of the pages which constitute the Statement of Offense and have discussed
it with my attorney, Frank Suluuto. fully understand this proffer and -$1ee to it without
                                            I
                                                                      to be legally bound. No threats
reservation. I do thii voluntarily and of my own free will, intending
                                                                                impede my ability to
have been made to me nor aml under ttie influence of anything that could
understand this agreement fullY.

         I reaflirm that absolutely no promises,agreements, understandings, or conditions have
                                                            plead guilty except those set forth in
been made or entered into in connection with my decision to
;r;b";grrement.    I am satisfied with the legaiservices provided by my attorneys in connection
r"ittitt it   p'roffer and my plea agreement and matters related to it.




Date:
         jf,il                                                      Kokayi
                                                            Defendant



                                ATTORNEYS' ACENOWLEDGMENT

               read each of the pages which constitute the Statement of Offense, reviewed them
          I have
                                                                                   pages accurately
with my client, and discussed thl provisions of the proffer with him, fully. These
and complctely set forth the govenrment's proof as I understand it.




              tI
 Date:

                                                            Attorney for Defendant




                                                       l0
